 



Exhibit 10.1

FORM OF DIRECTOR


INDEMNIFICATION AGREEMENT

     This INDEMNIFICATION AGREEMENT is made and entered into as of the ___day of
___20___, by and between The Pepsi Bottling Group, Inc., a Delaware corporation
(“PBG”), and ___, a member of PBG’s Board of Directors (the “Director”).

     WHEREAS, PBG and the Director each recognize the ongoing and substantial
risk of litigation and other claims being asserted against directors of public
companies; and

     WHEREAS, in recognition of the need for protection against such litigation
and claims to facilitate the Director’s continued effective service to PBG, PBG
desires to provide for the indemnification, advancement, reimbursement and
insurance of certain liabilities and expenses of the Director, to the full
extent permitted by law;

     NOW, THEREFORE, in consideration of these premises and of the Director’s
continuation of service to PBG, the parties hereto agree as follows:

     1. Indemnification Against Liability. The Director shall be indemnified and
held harmless by PBG, to the full extent permitted by law, against any and all
liabilities and assessments arising out of or related to any threatened, pending
or completed action, suit, proceeding, inquiry or investigation, whether civil,
criminal, administrative, or other (each being hereinafter referred to as an
“Action”), including, but not limited to, judgments, fines, penalties and
amounts paid in settlement (whether with or without court approval), and any
interest, assessments, excise taxes or other charges paid or payable in
connection with or in respect of any of the foregoing (each such

 



--------------------------------------------------------------------------------



 



liability and assessment being hereinafter referred to as a “Liability”),
incurred by the Director and arising out of his or her status as a director or
member of a committee of the Board of Directors of PBG, or by reason of anything
done or not done by the Director in such capacities.

     2. Indemnification Against Expense. The Director shall also be indemnified
and held harmless by PBG, to the full extent permitted by law, against any and
all attorneys’ fees and other costs, expenses and obligations, and any interest,
assessments, excise taxes or other charges paid or payable in connection with or
in respect of any of the foregoing (each such expense being hereinafter referred
to as an “Expense”) arising out of or relating to any Action, including expenses
incurred by a Director:

          (a) in connection with investigating, defending, being a witness or
participating in any Action (other than an Action commenced by the Director
against another party, except as provided in Section 2(b) below) or any appeal
of an Action; or

          (b) in connection with any claim asserted or action brought by the
Director for (i) payment or indemnification of Liabilities or Expenses or
advance payment of Expenses by PBG under this Agreement, or pursuant to any
other agreement, any resolution of PBG’s stockholders or Board of Directors, any
provision of PBG’s Certificate of Incorporation or By-Laws, or any statute or
rule of law providing for indemnification, now or hereafter in effect, relating
to any Action, or for specific performance pursuant to Section 17 hereof, and/or
(ii) recovery under any directors’ and officers’ liability insurance policy or
policies maintained by PBG, regardless of whether the Director is ultimately
determined to be entitled to such payment, indemnification, advance, or
insurance recovery, as the case may be.

     3. Partial Indemnification. If the Director is entitled under this
Agreement to payment for some or a portion of any Liability or Expense relating
to an Action, but not for the total amount

 



--------------------------------------------------------------------------------



 



thereof, PBG shall nevertheless pay the Director for the portion thereof to
which he or she is entitled.

     4. Advances. PBG shall pay any and all Expenses incurred by the Director in
connection with any Action, whether or not the Action has been finally disposed
of (an “Advance”), within five days after receipt by PBG of an appropriate
request therefor from the Director, provided that PBG shall have received an
undertaking by or on behalf of the Director to repay such Advance if it is
ultimately determined that the Director is not entitled to be indemnified by PBG
against such Expenses.

     5. Demand and Final Payment. Final payments of Liabilities and Expenses
provided for herein shall be made by PBG upon the receipt of a written request
therefor by or on behalf of the Director, and upon the determination that
indemnification is proper in the circumstances because the Director met the
applicable standard of conduct set forth in this Indemnification Agreement. Such
determination shall be made (i) by a majority vote of the PBG directors who are
not parties to the Action giving rise to the demand (the “Disinterested
Directors”) even though less than a quorum, or (ii) by a committee of such
Disinterested Directors designated by majority vote of the Disinterested
Directors, even though less than a quorum, or (iii) if the Disinterested
Directors so direct, or if there are no Disinterested Directors, by independent
legal counsel in a written opinion, or (iv) by majority vote of PBG’s
stockholders. The Director may contest a determination that he or she is not
entitled to indemnification by petitioning a court to make an independent
determination with respect to the Director’s right to indemnification hereunder.

     6. Failure to Indemnify. If a claim for payment of any Liability, Expense
or Advance under this Agreement, or pursuant to any other agreement, any
resolution of PBG’s stockholders or Board of Directors, any provision of PBG’s
Certificate of Incorporation or By-Laws, or any statute or rule of law providing
for indemnification, now or hereafter in effect, is not paid in full within

 



--------------------------------------------------------------------------------



 



thirty days, in the case of Liabilities and Expenses, or within five days, in
the case of Advances, after a written request for payment thereof has been
received by PBG, the Director may bring an action against PBG to recover the
unpaid amount of such claim, together with interest thereon. It shall be a
defense to any such claim (other than an action brought to enforce a claim for
an Advance) that the Director has not met the standard of conduct which makes it
permissible under this Indemnification Agreement for PBG to indemnify the
Director for the amount claimed, provided, however, that the burden of proving
such defense shall be on PBG and the Director shall be entitled to receive
Advances pursuant to Section 4 hereof unless and until such defense shall be
finally adjudicated by a court.

     7. Presumption. For purposes of this Agreement, the termination of any
Action by judgment, order, settlement (whether with or without court approval)
or conviction, or upon a plea of nolo contendere, or its equivalent, shall not
create a presumption that the Director has not met any particular standard of
conduct required for payment under this Agreement.

     8. Change in Control. If there is a Change in Control (as defined below) of
PBG, then the acquiring or successor Person (as defined below), as the case may
be (the “Successor”), shall not diminish or limit in any manner the
indemnification rights available to the Director immediately prior to such
Change in Control, whether such rights were available under this Agreement, or
pursuant to any other agreement, any resolution of PBG’s stockholders or Board
of Directors, any provision of PBG’s Certificate of Incorporation or By-Laws, or
any statute or rule of law providing for indemnification, now or hereafter in
effect. No such Successor shall cancel, limit or in any way diminish the rights
or coverage provided to the Director pursuant to one or more directors’ and
officers’ insurance policies carried by PBG immediately prior to any such Change
in Control. For the purposes of this Agreement, the term “Change in Control”
shall mean (i) the acquisition by any person or entity, or any group of persons
or entities acting in concert (a “Person”), other than PepsiCo, Inc., of direct
or indirect beneficial ownership of 40% or more of the voting power or

 



--------------------------------------------------------------------------------



 



voting securities of PBG, (ii) the acquisition by any Person, other than
PepsiCo, Inc., of direct or indirect beneficial ownership of 20% or more of the
voting power or voting securities of PBG and the subsequent election of a
majority of the members of PBG’s Board of Directors who were not members of the
Board for the two-year period immediately preceding their election, (iii) a
transfer of all or substantially all of PBG’s assets to another Person who is
not a wholly owned subsidiary of PBG, or (iv) merger or consolidation of PBG
with another corporation where, as a result of such merger and consolidation,
less than 60% of the outstanding voting securities of the surviving or resulting
corporation shall then be owned by the stockholders of PBG immediately prior to
such merger or consolidation.

     9. Director’s Obligations. The Director shall promptly notify PBG in
writing of the institution of any Action which may be the subject of this
Agreement and shall keep PBG generally informed of any such Action. Notices to
PBG shall be directed to The Pepsi Bottling Group, Inc., 1 Pepsi Way, Somers,
New York 10589, Attention: Secretary (or to such other address as PBG may notify
the Director in writing). Notice shall be deemed received three business days
after the date postmarked and shall be sent by certified or registered mail,
properly addressed. In addition, the Director shall give PBG such information
and cooperation as PBG shall reasonably require and as shall be in the
Director’s power.

     10. Termination. This Agreement may not be terminated except by a writing
to that effect executed by the parties hereto. This Agreement shall continue in
effect regardless of whether the Director continues to serve as a director of
PBG.

     11. Contract Rights Not Exclusive. The rights of the Director hereunder
shall be in addition to, but not exclusive of, any other right which the
Director may have pursuant to any other agreement, any resolution of PBG’s
stockholders or Board of Directors, any provision of PBG’s

 



--------------------------------------------------------------------------------



 



Certificate of Incorporation or By-Laws, or any statute or rule of law providing
for indemnification, now or hereafter in effect.

     12. Insurance. The rights of the Director hereunder shall also be in
addition to any rights the Director may now or hereafter have under policies of
insurance maintained by PBG or otherwise. PBG may purchase and maintain
insurance on behalf of its directors against any liability asserted against or
incurred by them, whether or not PBG would have the power to indemnify them
against such liability, and the Director shall be covered by such policy or
policies to the maximum extent of the coverage available for any director of
PBG.

     13. Subrogation. In the event of any payment under this Agreement, PBG
shall be subrogated to the extent of such payment to all of the rights of
recovery of the Director, who shall execute all papers required and shall do
everything that may be necessary to secure such rights, including the execution
of such documents as may be necessary to enable PBG effectively to bring suit to
enforce such rights.

     14. No Duplication of Payments. PBG shall not be liable under this
Agreement to make any payment in connection with any claim made against the
Director to the extent the Director has actually received payment of the amounts
otherwise payable hereunder.

     15. Modification and Waiver. No supplement, modification or amendment of
any of the provisions of this Agreement and no consent by either party hereto to
any departure therefrom by the other party hereto shall be binding unless
executed in writing by both of the parties hereto. No waiver of any provision of
this Agreement shall be deemed or shall constitute a waiver of any other
provisions hereof (whether or not similar) nor shall any such waiver constitute
a continuing waiver.

 



--------------------------------------------------------------------------------



 



     16. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of and be enforceable by the parties hereto and their respective
successors and assigns (including any direct or indirect successor by purchase,
merger, consolidation or otherwise to all or substantially all of the business
and/or assets of PBG) and spouses, heirs and personal and legal representatives.

     17. Specific Performance. The failure of PBG to perform any of its
obligations hereunder shall entitle the Director, as a matter of course, to
request an injunction from any court of competent jurisdiction to enforce such
obligations. Such right to request specific performance shall be cumulative and
in addition to any other rights and remedies to which the Director shall be
entitled.

     18. Severability. If any provision or provisions of this Agreement, or any
portion of any provision hereof, shall be deemed invalid or unenforceable
pursuant to a final determination of any court of competent jurisdiction or as a
result of future legislative action, such determination or action shall be
construed so as not to affect the validity or enforceability hereof, and the
remaining provisions, and portions thereof, shall be enforceable to the fullest
extent permitted by law.

     19. Governing Law. This Agreement shall be governed by and construed in
accordance with the substantive laws of the State of Delaware.

     IN WITNESS WHEREOF, the parties hereto have entered into this Agreement as
of the day and year first above written.

              The Pepsi Bottling Group, Inc.
 
       
 
  By:    
 
       
 
       
 
  By:    
 
       
 
      Director

 